DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/22/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN 205069087 U) in view of Kim et al (US 2006/0007085 A1).

Claim 1, Dong (Fig. 1a-8) discloses a gate driving circuit (Fig. 4 and 4b; wherein figure show a gate integrated driving circuit), comprising: 
an input sub-circuit (T1; Fig. 4a and 4b) electrically connected to a first node (PU; Fig. 4a and 4b) and configured to change (T1; Fig. 5a and 5b) a potential of the first node (PU; Fig. 5a and 5b) from a first level to a second level (Fig. 5a and 5b; wherein figure shows the first node PU switched from a low level to a high level) under control of a first input signal (Input; Fig. 4a, 4b, 5a, and 5b); 
an output sub-circuit (T3 and C1; Fig. 4a and 4b) electrically connected to the first node (PU; Fig. 4a and 4b) and configured to output (Output; Fig. 4a and 4b) a gate driving signal (Output; Fig. 5a and 5b) in response to a second input signal (CLK; Fig. 4a, 4b, 5a, and 5b); 
a first reset sub-circuit (T2; Fig. 4a and 4b) configured to reset (T3; Fig. 5A; T3/T4; Fig. 5b) the potential of the first node (PU; Fig. 4a, 4b, 5a, and 5b) under control of a first reset signal (Rst1; Fig. 4a, 4b, 5a, and 5b); 
at least one noise reduction sub-circuit (T4, T5, T6, T7, T8, and T9; Fig. 4a and 4b) electrically connected to the first node (PU; Fig. 4a and 4b; wherein figures show transistors T6 and T7 having gate electrode connected to the node PU) and a first voltage terminal (Vref; Fig. 4a and 4b) for providing the first level (Vref; Fig. 5a and 5b; wherein disclose Vref is a low potential signal), and configured to maintain (T4; Fig. 5a and 5b) the potential of the first node (PU; Fig. 5a and 5b) and a potential of an output terminal (Output; Fig. 5a and 5b) of the output sub-circuit (Output; Fig. 4a and 4b) at the first level (Vref; Fig 4a and 5b) in a case where the potential (T3; Fig. 5A; T3/T4; Fig. 5B) of the first node (PU; Fig. 5a and 5b) is reset (Rst1; Fig. 5a and 5b); and 
a function maintaining sub-circuit (T16; Fig. 4a and 4b) electrically connected to the at least one noise reduction sub-circuit (T7; Fig. 4a and 4b; wherein figure shows transistor T16 connected to transistor T7) and the first voltage terminal (Vref; Fig. 4a and 4b), and configured to control operation of the at least one noise reduction sub-circuit (T8 and T9; Fig. 4a and 4b; wherein transistor T16 controls node PD1 which controls transistors T8 and T9) under control of the first input signal (Input; Fig. 4a and 4B; wherein figure shows gate electrode of T16 connected to Input), so that the at least one noise reduction sub-circuit (T8; Fig. 4a and 4b; wherein during time period T1 (Fig. 5A and 5B) the Input turns on transistor T16 to supply Vref to node PD1 which turns of transistor T8 and therefore interrupts the electrical coupling between node PU and voltage Vref) interrupts electrical coupling between the first node (PU; Fig. 4a and 4b) and the first voltage terminal (Vref; Fig. 4a and 4b); 
wherein the at least one noise reduction sub-circuit (T4, T5, T6, T7, T8, and T9; Fig. 4a and 4b) comprises a first noise reduction sub-circuit (T4, T5, T6, T7, T8, and T9; Fig. 4a and 4b); and 
the function maintaining sub-circuit (T16; Fig. 4a and 4b) comprises a first switching transistor (T16; Fig. 4a and 4b), wherein a first electrode of the first switching transistor (T16; Fig. 4a and 4b) is electrically connected to the first noise reduction sub-circuit (PD1; Fig. 4a and 4b; wherein figures shows transistor T16 connected to transistor T7), a second electrode of the first switching transistor (T16; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the first switching transistor (T16; Fig. 4a and 4b) is configured to receive the first input signal (Input; Fig. 4a and 4b);  
the at least one noise reduction sub-circuit (T10, T11, T12, T13, T14, and T15; Fig. 4a and 4b) further comprises a second noise reduction sub-circuit (T10, T11, T12, T13, T14, and T15; Fig. 4a and 4b); and 
the function maintaining sub-circuit (T17; Fig. 4a and 4b) further comprises a second switching transistor (T17; Fig. 4a and 4b), wherein a first electrode of the second switching transistor (T17; Fig. 4a and 4b) is electrically connected to the second noise reduction sub-circuit (PD2; Fig. 4a and 4b; wherein figures shows transistor T17 connected to transistor T13), a second electrode of the second switching transistor (T17; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4 and 4b), and a gate of the second switching transistor (T17; Fig. 4a and 4b) is configured to receive the first input signal (Input; Fig. 4a and 4b);  
the first noise reduction sub-circuit (T4, T5, T6, T7, T8, and T9; Fig. 4a and 4b) comprises: 
a third switching transistor (T5; Fig. 4a and 4b), wherein a first electrode of the third switching transistor (T5; Fig. 4a and 4b) is electrically connected to a second voltage terminal (VHD1; Fig. 4a and 4b), a second electrode of the third switching transistor (T5; Fig. 4a and 4b) is electrically connected to a second node (PD1; Fig. 4a and 4b) , and a gate of the third switching transistor (T5; Fig. 4a and 4b) is electrically connected to a third node (PD_CN1; Fig. 4a and 4b); 4Docket No. BOE0192PA 
a fourth switching transistor (T4; Fig. 4a and 4b), wherein a first electrode and a gate of the fourth switching transistor (T4; Fig. 4a and 4b) are electrically connected to the second voltage terminal (VHD1; Fig. 4a and 4b), and a second electrode of the fourth switching transistor (T4; Fig. 4a and 4b) is electrically connected to the third node (PD_CN1; Fig. 4a and 4b); 
a fifth switching transistor (T7; Fig. 4a and 4b), wherein a first electrode of the fifth switching transistor (T7; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b), a second electrode of the fifth switching transistor (T7; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the fifth switching transistor (T7; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a sixth switching transistor (T6; Fig. 4a and 4b), wherein a first electrode of the sixth switching transistor (T6; Fig. 4a and 4b) is electrically connected to the third node (PD_CN1; Fig. 4a and 4b), a second electrode of the sixth switching transistor (T6; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the sixth switching transistor (T6; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a seventh switching transistor (T8; Fig. 4a and 4b), wherein a first electrode of the seventh switching transistor (T8; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), a second electrode of the seventh switching transistor (T8; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the seventh switching transistor (T8; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b); and 
an eighth switching transistor (T9; Fig. 4a and 4b), wherein a first electrode of the eighth switching transistor (T9; Fig. 4a and 4b) is electrically connected to the output terminal (Output; Fig. 4a and 4b) of the output sub-circuit (T3 and C1; Fig. 4a and 4b), a second electrode of the eighth switching transistor (T9; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the eight switching transistor (T9; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b); 
wherein the first electrode of the first switching transistor (T16; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b);  
the second noise reduction sub-circuit (T10, T11, T12, T13, T14, and T15; Fig. 4a and 4b) comprises: 
a ninth switching transistor (T11; Fig. 4a and 4b), wherein a first electrode of the ninth switching transistor (T11; Fig. 4a and 4b) is electrically connected to a third voltage terminal (VHD2; Fig. 4a and 4b), a second electrode of the ninth switching transistor (T11; Fig. 4a and 4b) is electrically connected to a fourth node (PD2; Fig. 4a and 4b), and a gate of the ninth switching transistor (T11; Fig. 4a and 4b) is electrically connected to a fifth node (PD_CN2; Fig. 4a and 4b); 
a tenth switching transistor (T10; Fig. 4a and 4b), wherein a first electrode and a gate of the tenth switching transistor (T10; Fig. 4a and 4b) are electrically connected to the third voltage terminal (VHD2; Fig. 4a and 4b), and a second electrode of the tenth switching transistor (T10; Fig. 4a and 4b) is electrically connected to the fifth node (PD_CN2; Fig. 4a and 4b); 
an eleventh switching transistor (T13; Fig. 4a and 4b), wherein a first electrode of the eleventh switching transistor (T13; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b), a second electrode of the eleventh switching transistor (T13; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the eleventh switching transistor (T13; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a twelfth switching transistor (T12; Fig. 4a and 4b), wherein a first electrode of the twelfth switching transistor (T12; Fig. 4a and 4b) is electrically connected to the fifth node (PD_CN2; Fig. 4a and 4b), a second electrode of the twelfth switching transistor (T12; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the twelfth switching transistor (T12; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a thirteenth switching transistor (T14; Fig. 4a and 4b), wherein a first electrode of the thirteenth switching transistor (T14; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), a second electrode of the thirteenth switching transistor (T14; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the thirteen switching transistor (T14; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b); and 6Docket No. BOE0192PA 
a fourteenth switching transistor (T15; Fig. 4a and 4b), wherein a first electrode of the fourteenth switching transistor (T15; Fig. 4a and 4b) is electrically connected to the output terminal (Output; Fig. 4a and 4b) of the output sub-circuit (T3 and C1; Fig. 4a and 4b), a second electrode of the fourteenth switching transistor (T15; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the fourteenth switching transistor (T15; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b); 
wherein the first electrode of the second switching transistor (T17; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b).  
Dong does not expressly disclose wherein the second voltage terminal is configured to provide the second level, the third voltage terminal is configured to provide the second level, the second voltage terminal and the third voltage terminal alternately providing the second level, and the second voltage terminal or the third voltage terminal providing the second level for a duration greater than or equal to an operating duration of the gate driving circuit, wherein the operating duration of the gate driving circuit is a duration from start time of the first input signal to end time of the first reset signal.
Kim (Fig. 17 and 18) discloses wherein the second voltage terminal (Vdd_O; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Odd frame Vdd_O is a high level), the third voltage terminal (Vdd_E; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Even frame Vdd_E is a high level), the second voltage terminal (Vdd_O; Fig. 18) and the third voltage terminal (Vdd_E; Fig. 18) alternately providing the second level (High; Fig. 17; wherein during different frames the voltages Vdd_O and Vdd_E are alternately providing the high level), and the second voltage terminal (Vdd_O; Fig. 18) or the third voltage terminal (Vdd_E; Fig. 18) providing the second level for a duration greater than or equal to an operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18), wherein the operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18) is a duration from start time of the first input signal (Vg_i-1; Fig. 17; Paragraph [0068]) to end time of the first reset signal (Vg_i+1; Fig. 18; Paragraph [0070]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Dong’s gate driving circuit by applying an alternating second level, as taught by Kim, so to use a gate driving circuit with an alternating second level for providing a driving circuit that reduces a distortion of a scanning pulse waveform in a liquid crystal display panel (Paragraph [0020]).
	
Claim 8, Dong (Fig. 1a-8) discloses wherein the first reset sub-circuit (T2; Fig. 4a and 4b) comprises a fifteenth switching transistor (T2; Fig. 4a and 4b), wherein a first electrode of the fifteenth switching transistor (T2; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), a second electrode of the fifteenth switching transistor (T2; Fig. 4a and 4b) is electrically connected to the first voltage terminal  (Vref; Fig. 4a and 4b), and a gate of the fifteenth switching transistor (T2; Fig. 4a and 4b) is configured to receive the first reset signal (Rst1; Fig. 4a and 4b).  

Claim 9, Dong (Fig. 1a-8) discloses further comprising: 
a second reset sub-circuit (T20; Fig. 4a and 4b) configured to reset the potential (T3; Fig. 5a and 5b) of the output terminal (Output; Fig. 4a, 4b, 5a, and 5b) of the output sub-circuit (T3 and C1; Fig. 4a and 4b) under control of a second reset signal (Rst2; Fig. 4a, 4b, 5a, and 5b).  

Claim 10, Dong (Fig. 1a-8) discloses wherein the second reset sub-circuit (T20; Fig. 4a and 4b) comprises a sixteenth switching transistor (T20; Fig. 4a and 4b), wherein a first electrode of 7Docket No. BOE0192PAthe sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the output terminal (Output; Fig. 4a and 4b) of the output sub-circuit (T3 and C1; Fig. 4a and 4b), a second electrode of the sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the sixteenth switching transistor (T20; Fig. 4a and 4b) is configured to receive the second reset signal (Rst2; Fig. 4a and 4b).  

Claim 13, Dong (Fig. 1a-8) discloses wherein the input sub-circuit (T1; Fig. 4a and 4b) comprises an eighteenth switching transistor (T1; Fig. 4a and 4b), wherein a first electrode and a gate of the eighteenth switching transistor (T1; Fig. 4a and 4b) are configured to receive the first input signal (Input; Fig. 4a and 4b), and a second electrode of the eighteenth switching transistor (T1; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b).  

Claim 14, Dong (Fig. 1a-8) discloses wherein the output sub-circuit (T3 and C1; Fig. 4a and 4b) comprises: 8Docket No. BOE0192PA 
a nineteenth switching transistor (T3; Fig. 4a and 4b), wherein a first electrode of the nineteenth switching transistor (T3; Fig. 4a and 4b) is configured to receive the second input signal (CLK; Fig. 4a and 4b), a second electrode of the nineteenth switching transistor (T3; Fig. 4a and 4b) is used as the output terminal (Output; Fig. 4a and 4b) of the output sub-circuit circuit (T3 and C1; Fig. 4a and 4b), and a gate of the nineteenth switching transistor (T3; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); and 
a capacitor (C1; Fig. 4a and 4b), wherein a first terminal of the capacitor (C1; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), and a second terminal of the capacitor (C1; Fig. 4a and 4b) is electrically connected to the second electrode of the nineteenth switching transistor (T3; Fig. 4a and 4b).  

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN 205069087 U) in view of Kim et al (US 2006/0007085 A1) as applied to claim 1 above, and further in view of Shim et al (US 2017/0032731 A1).


Claim 11, Dong in view of Kim discloses the gate driving circuit according to claim 1.
Dong in view of Kim does not expressly disclose further comprising: 
a third reset sub-circuit configured to reset the potential of the first node under control of a global reset signal.  
Shim (Fig. 12 and 13) discloses further comprising: 
a third reset sub-circuit (T12; Fig. 12) configured to reset the potential of the first node (Q; Fig. 12) under control of a global reset signal (VRST; Fig. 12; Paragraph [0052]; Paragraph [0068]; Paragraph [0090]; wherein paragraphs disclose reset signal VRST is simultaneously apply to all stages to discharge node Q).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Dong in view of Kim’s gate driving circuit by applying a simultaneous reset, as taught by Shim, so to use a gate driving circuit with a simultaneous reset for recovery from a threshold voltage shift caused by a gate bias stress on a pull-down transistor by applying a reverse bias to the pull-down transistor for a predetermined period of time after the display device is powered off, thereby improving the reliability and lifetime of the display device (Paragraph [0106]).

Claim 12, Shim (Fig. 12 and 13) discloses wherein the third reset sub-circuit (T12; Fig. 12) comprises a seventeenth switching transistor (T12; Fig. 12), wherein a first electrode of the seventeenth switching transistor (T12; Fig. 12) is electrically connected to the first node (Q; Fig. 12), a second electrode of the seventeenth switching transistor (T12; Fig. 12) is electrically connected to the first voltage terminal (VGLH; Fig. 12), and a gate of the seventeen switching transistor (T12; Fig. 12) is configured to receive the global reset signal (VRST; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Dong in view of Kim’s gate driving circuit by applying a simultaneous reset, as taught by Shim, so to use a gate driving circuit with a simultaneous reset for recovery from a threshold voltage shift caused by a gate bias stress on a pull-down transistor by applying a reverse bias to the pull-down transistor for a predetermined period of time after the display device is powered off, thereby improving the reliability and lifetime of the display device (Paragraph [0106]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN 205069087 U) in view of Shim et al (US 2017/0032731 A1) and Kim et al (US 2006/0007085 A1).

Claim 15, Dong (Fig. 1a-8) discloses a gate driving circuit (Fig. 4 and 4b; wherein figure show a gate integrated driving circuit), comprising: 
a first switching transistor (T16; Fig. 4a and 4b), wherein a first electrode of the first switching transistor (T16; Fig. 4a and 4b) is electrically connected to a second node (PD1; Fig. 4a and 4b), a second electrode of the first switching transistor (T16; Fig. 4a and 4b) is electrically connected to a first voltage terminal (Vref; Fig. 4a and 4b) for providing a first level (Vref; Fig. 5a and 5b; wherein disclose Vref is a low potential signal), and a gate of the first switching transistor (T16; Fig. 4a and 4b) is configured to receive a first input signal (Input; Fig. 4a and 4b); 
a second switching transistor (T17; Fig. 4 and 4b), wherein a first electrode of the second switching transistor (T17; Fig. 4 and 4b) is electrically connected to a fourth node (PD2; Fig. 4a and 4b), a second electrode of the second switching transistor (T17; Fig. 4 and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the second switching transistor (T17; Fig. 4 and 4b) is configured to receive the first input signal (Input; Fig. 4a and 4b); 
a third switching transistor (T5; Fig. 4a and 4b), wherein a first electrode of the third switching transistor (T5; Fig. 4a and 4b) is electrically connected to a second voltage terminal (VHD1; Fig. 4a and 4b), a second electrode of the third switching transistor (T5; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4 and 4b), and a gate of the third switching transistor (T5; Fig. 4a and 4b) is electrically connected to a third node (PD_CN1; Fig. 4a and 4b); 
a fourth switching transistor (T4; Fig. 4 a and 4b), wherein a first electrode and a gate of the fourth switching transistor (T4; Fig. 4 a and 4b) are electrically connected to the second voltage terminal (VHD1; Fig. 4a and 4b), and a second electrode of the fourth switching transistor (T4; Fig. 4 a and 4b) is electrically connected to the third 9Docket No. BOE0192PA node (PD_CN1; Fig. 4a and 4b); 
a fifth switching transistor (T7; Fig. 4a and 4b), wherein a first electrode of the fifth switching transistor (T7; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b), a second electrode of the fifth switching transistor (T7; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the fifth switching transistor (T7; Fig. 4a and 4b) is electrically connected to a first node (PU; Fig. 4a and 4b); 
a sixth switching transistor (T6; Fig. 4a and 4b), wherein a first electrode of the sixth switching transistor (T6; Fig. 4a and 4b) is electrically connected to the third node (PD_CN1; Fig. 4a and 4b), a second electrode of the sixth switching transistor (T6; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the sixth switching transistor (T6; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a seventh switching transistor (T8; Fig. 4a and 4b), wherein a first electrode of the seventh switching transistor (T8; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), a second electrode of the seventh switching transistor (T8; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the seventh switching transistor (T8; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b); 
an eighth switching transistor (T9; Fig. 4a and 4b), wherein a first electrode of the eighth switching transistor (T9; Fig. 4a and 4b) is electrically connected to an output terminal (Output; Fig. 4a and 4b), a second electrode of the eighth switching transistor (T9; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the eighth switching transistor (T9; Fig. 4a and 4b) is electrically connected to the second node (PD1; Fig. 4a and 4b); 
a ninth switching transistor (T11; Fig. 4a and 4b), wherein a first electrode of the ninth switching transistor (T11; Fig. 4a and 4b) is electrically connected to a third voltage terminal (VHD2; Fig. 4a and 4b), a second electrode of the ninth switching transistor (T11; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b), and a gate of the ninth switching transistor (T11; Fig. 4a and 4b) is electrically connected to a fifth node (PD_CN2; Fig. 4a and 4b); 
a tenth switching transistor (T10; Fig. 4a and 4b), wherein a first electrode and a gate of the tenth switching transistor (T10; Fig. 4a and 4b) are electrically connected to the third voltage terminal (VHD2; Fig. 4a and 4b), and a second electrode of the tenth switching transistor (T10; Fig. 4a and 4b) is electrically connected to the fifth node (PD_CN2; Fig. 4a and 4b); 10Docket No. BOE0192PA 
an eleventh switching transistor (T13; Fig. 4a and 4b), wherein a first electrode of the eleventh switching transistor (T13; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b), a second electrode of the eleventh switching transistor (T13; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the eleventh switching transistor (T13; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a twelfth switching transistor (T12; Fig. 4a and 4b), wherein a first electrode of the twelfth switching transistor (T12; Fig. 4a and 4b) is electrically connected to the fifth node (PD_CN2; Fig. 4a and 4b), a second electrode of the twelfth switching transistor (T12; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the twelfth switching transistor (T12; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a thirteenth switching transistor (T14; Fig. 4a and 4b), wherein a first electrode of the thirteenth switching transistor (T14; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), a second electrode of the thirteenth switching transistor (T14; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the thirteen switching transistor (T14; Fig. 4a and 4b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b); 
a fourteenth switching transistor (T15; Fig. 4a and 5b), wherein a first electrode of the fourteenth switching transistor (T15; Fig. 4a and 5b) is electrically connected to the output terminal (Output; Fig. 4a and 4b), a second electrode of the fourteenth switching transistor (T15; Fig. 4a and 5b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the fourteenth switching transistor (T15; Fig. 4a and 5b) is electrically connected to the fourth node (PD2; Fig. 4a and 4b); 
a fifteenth switching transistor (T2; Fig. 4a and 4b), wherein a first electrode of the fifteenth switching transistor (T2; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), a second electrode of the fifteenth switching transistor (T2; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the fifteenth switching transistor (T2; Fig. 4a and 4b) is configured to receive a first reset signal (Rst1; Fig. 4a and 4b); 
a sixteenth switching transistor (T20; Fig. 4a and 4b), wherein a first electrode of the sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the output terminal (Output; Fig. 4a and 4b), a second electrode of the sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the sixteenth switching transistor (T20; Fig. 4a and 4b) is configured to receive a second reset signal (Rst2; Fig. 4a and 4b); 11Docket No. BOE0192PA 
an eighteenth switching transistor (T1; Fig. 4a and 4b), wherein a first electrode and a gate of the eighteenth switching transistor (T1; Fig. 4a and 4b) are configured to receive the first input signal (Input; Fig. 4a and 4b), and a second electrode of the eighteenth switching transistor (T1; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); 
a nineteenth switching transistor (T3; Fig. 4a and 4b), wherein a first electrode of the nineteenth switching transistor (T3; Fig. 4a and 4b) is configured to receive a second input signal (CLK; Fig. 4a and 4b), a second electrode of the nineteenth switching transistor (T3; Fig. 4a and 4b) is used as the output terminal (Output; Fig. 4a and 4b), and a gate of the nineteenth switching transistor (T3; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b); and 
a capacitor (C1; Fig. 4a and 4b), wherein a first terminal of the capacitor (T3; Fig. 4a and 4b) is electrically connected to the first node (PU; Fig. 4a and 4b), and a second terminal of the capacitor (T3; Fig. 4a and 4b) is electrically connected to the second electrode of the nineteenth switching transistor (T3; Fig. 4a and 4b).  
Dong does not expressly disclose a seventeenth switching transistor, wherein a first electrode of the seventeenth switching transistor is electrically connected to the first node, a second electrode of the seventeenth switching transistor is electrically connected to the first voltage terminal, and a gate of the seventeen switching transistor is configured to receive a global reset signal. 
Shim (Fig. 12 and 13) discloses a seventeenth switching transistor (T12; Fig. 12), wherein a first electrode of the seventeenth switching transistor (T12; Fig. 12) is electrically connected to the first node (Q; Fig. 12), a second electrode of the seventeenth switching transistor (T12; Fig. 12) is electrically connected to the first voltage terminal (VGLH; Fig. 12), and a gate of the seventeen switching transistor (T12; Fig. 12) is configured to receive a global reset signal (VRST; Fig. 12). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Dong’s gate driving circuit by applying a simultaneous reset, as taught by Shim, so to use a gate driving circuit with a simultaneous reset for recovery from a threshold voltage shift caused by a gate bias stress on a pull-down transistor by applying a reverse bias to the pull-down transistor for a predetermined period of time after the display device is powered off, thereby improving the reliability and lifetime of the display device (Paragraph [0106]).
Dong in view of Shim does not expressly disclose wherein the second voltage terminal is configured to provide the second level, the third voltage terminal is configured to provide the second level, the second voltage terminal and the third voltage terminal alternately providing the second level, and the second voltage terminal or the third voltage terminal providing the second level for a duration greater than or equal to an operating duration of the gate driving circuit, wherein the operating duration of the gate driving circuit is a duration from start time of the first input signal to end time of the first reset signal.
Kim (Fig. 17 and 18) discloses wherein the second voltage terminal (Vdd_O; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Odd frame Vdd_O is a high level), the third voltage terminal (Vdd_E; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Even frame Vdd_E is a high level), the second voltage terminal (Vdd_O; Fig. 18) and the third voltage terminal (Vdd_E; Fig. 18) alternately providing the second level (High; Fig. 17; wherein during different frames the voltages Vdd_O and Vdd_E are alternately providing the high level), and the second voltage terminal (Vdd_O; Fig. 18) or the third voltage terminal (Vdd_E; Fig. 18) providing the second level for a duration greater than or equal to an operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18), wherein the operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18) is a duration from start time of the first input signal (Vg_i-1; Fig. 17; Paragraph [0068]) to end time of the first reset signal (Vg_i+1; Fig. 18; Paragraph [0070]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Dong in view of Shim’s gate driving circuit by applying an alternating second level, as taught by Kim, so to use a gate driving circuit with an alternating second level for providing a driving circuit that reduces a distortion of a scanning pulse waveform in a liquid crystal display panel (Paragraph [0020]).

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN 205069087 U) in view of Kim et al (US 2006/0007085 A1) as applied to claim 9 above, and further in view of Shang et al (US 2017/0278473 A1).

Claim 17, Dong (Fig. 1a-8) discloses a display device (wherein discloses “a display device”; see translation), comprising: 
a plurality of gate driving circuits (GOA1-GOA6; Fig. 8 and 9) according to claim 9 (see rejection to claim 9 above); 
wherein the plurality of gate driving circuits (GOA1-GOA6; Fig. 8 and 9) comprise N gate driving circuits (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits), where N is a positive integer (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits); 
in the N gate driving circuits (GOA1-GOA6; Fig. 8 and 9), the gate driving signal output by an (i-k)-th gate driving circuit (GOA1; Fig. 8; wherein figure shows outputting a signal) is used as the first input signal of an i-th gate driving circuit (GOA4; Fig. 8; wherein figure shows input for GOA4 is connected to output from GOA1), the gate driving signal output by an (i+k+1)-th gate driving circuit (GOA6; Fig. 8; wherein figure shows outputting a signal) is used as the first reset signal (Rst1; Fig. 8) of the i-th gate driving circuit (GOA3; Fig. 8; wherein figure shows Rst1 of stage GOA3 is connected to the output from GOA6), and the gate driving signal output by an (i+k)-th gate driving circuit (GOA5; Fig. 8; wherein figure shows outputting a signal) is used as the second reset signal (Rst2; Fig. 8) of the i-th gate driving circuit (GOA3; Fig. 8; wherein figure shows Rst2 of stage GOA3 is connected to the output from GOA5), where k+1≤i≤N-k-1 and i is a positive integer (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits), 1≤k≤N-2 and k is a positive integer (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits); and
in the N gate driving circuits (GOA1-GOA6; Fig. 8 and 9), first input signals (STV; Fig. 8) of first to k-th gate driving circuits (GOA1-GOA3; Fig. 8) are first input signals (STV; Fig. 8) provided by an external circuit (Fig. 8; wherein figure shows input terminal from stages GOA1-GOA3 are connected to an external signal STV not provided by another stage).
Dong in view of Kim does not expressly disclose first reset signals of (N-k)-th to N-th gate driving circuits are first reset signals provided by the external circuit, and second reset signals of (N-k+1)-th to N-th gate driving circuits are second reset signals provided by the external circuit.  
Shang (Fig. 9) discloses first reset signals (Rst1; Fig. 9) of (N-k)-th to N-th gate driving circuits (SR(N-1) and SR(N); Fig. 9) are first reset signals (Reset 3 and Reset2; Fig. 9) provided by the external circuit (Fig. 9; wherein figure shows Rst1 of stages SR(N) and SR(N-1) receiving signal not from a different stage), and second reset signals (Rst2; Fig. 9) of (N-k+1)-th to N-th gate driving circuits (SR(N-1) and SR(N); Fig. 9) are second reset signals (Reset1 and Reset2; Fig. 9) provided by the external circuit (Fig. 9; wherein figure shows Rst2 of stages SR(N) and SR(N-1) receiving signal not from a different stage).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Dong in view of Kim’s display device by applying external reset signals, as taught by Shang, so to use a display device with external reset signals for providing a shift register, a driving method thereof, a gate driving circuit and a display device so as to reduce or even eliminate at least some of the above issues existing in the prior art (Paragraph [0006]).

Response to Arguments
Applicant's arguments with respect to claims 1, 8-15 and 17 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Dong et al (CN 205069087 U), Kim et al (US 2006/0007085 A1), Shim et al (US 2017/0032731 A1), and Shang et al (US 2017/0278473 A1) have been used for new ground rejection.
Claims 1 and 15 are rejected in view of newly discovered reference(s) to Kim et al (US 2006/0007085 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        04/12/2022